DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 12/30/21 were considered.

Information Disclosure Statement
	The IDS filed on 10/22/21, 1/26/22, and 10/10/22 were considered.

Specification
	Paragraph 1 of the specification should be amended to indicate that application 16/651,785 has now issued as US Patent 11,190,938.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4, 8, and 9 respectively of prior U.S. Patent No. 11,190,938. This is a statutory double patenting rejection.
	The aforementioned claims of the present invention are substantially similar to the aforementioned claims of the ‘938 patent with only minor differences in wording that do not affect the scope of what is being claimed.  For example, claim 1 of the present application recites “determine device identifier access permission … based on the identifier of the target application” whereas a similar limitation of claim 4 of the ‘938 patent recites “determine device identifier access permission … according to the identifier of the target application”.  Use of the phrase “based on” in place of “according to” makes no difference in meaning to the claim limitation.  As such, the two sets of claims are considered as claiming the same subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 10, 11, 15, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 14 of U.S. Patent No. 11,190,938. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘938 patent anticipate the claims of the present application.  Using claim 15 of the present application and claim 10 of the ‘938 patent as examples, the only substantial difference between the two claims is that claim 10 recites “one or more processors” while claim 15 recites “a processor”.  In addition, claim 15 recites first access permission “used in association with” the target application while claim 10 recites first access permission “corresponding to” the target application.  However, the number of processors in a computing terminal is a design choice and things used in association with something also corresponds to that same thing also.  As such, the aforementioned claims of the present application would have been obvious over the aforementioned claims of the ‘938 patent as the ‘938 patent anticipate the claims of the present application.


Allowable Subject Matter
Claims 1-20 contain subject matter allowable over the prior art for similar reasons discussed in parent application 16/651,785.  However, please note both statutory and non-statutory double patenting rejections of certain claims above.  Statutory double patenting cannot be overcome via filing of a terminal disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495